NUMBER 13-14-00420-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

JESUS MENDOZA,                                                               Appellant,

                                            v.

SILVIA MENDOZA,                                                                Appellee.


                    On appeal from the 92nd District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Longoria
                  Memorandum Opinion Per Curiam

       Appellant, Jesus Mendoza, attempted to perfect an appeal of a final decree of

divorce which was signed by the trial court on April 30, 2014. On July 29, 2014, the Clerk

of this Court advised appellant that his notice of appeal, filed with this Court on July 24,

2014, was untimely pursuant to Texas Rule of Appellate Procedure 26.1. See TEX. R.
APP. P. 26.1 (stating that, in a civil case, the notice of appeal must be filed within 30 days

after the judgment is signed).1 The Clerk of this Court advised appellant that, if the defect

was not corrected within ten days, the appeal would be dismissed. See TEX. R. APP. P.

37.1, 42.3(b),(c). Appellant has failed to correct the defect.

         On our own initiative, with ten days’ notice to the parties, we may dismiss a civil

appeal for failure to comply with a requirement of the appellate rules, a court order, or a

notice from the Clerk requiring a response or other action within a specified time. TEX. R.

APP. P. 42.3(c). Accordingly, we hereby DISMISS the appeal for failure to comply with a

requirement of the appellate rules and failure to comply with a notice from the Court. See

id.


                                                               PER CURIAM

Delivered and filed the
30th day of October, 2014.




         1 A notice of appeal may be filed within 90 days after the judgment is signed if any party timely files

a motion for new trial. TEX. R. APP. P. 26.1(a)(1). Appellant has demonstrated that he filed a motion for
new trial, but that motion was not filed in the trial court until June 2, 2014. The motion for new trial was
therefore untimely, see TEX. R. CIV. P. 329b(a) (“A motion for new trial, if filed, shall be filed prior to or within
thirty days after the judgment or other order complained of is signed.”) and the extended deadline for filing
a notice of appeal under rule 26.1(a)(1) does not apply.

                                                         2